This is an action to quiet title to certain premises in Ogden, Utah, and designated as 823 and 825 Twenty-Fifth Street. Willis O. Stanley died on November 17, 1937, leaving as his survivors the defendant, his widow, and George C. Stanley and Lucile Stanley, children by adoption. Willis O. Stanley will be hereafter referred to as the testator. He and the defendant had been married some fifty years prior to his death and had lived together until 1932, at which time they separated. The testator had for many years been employed as a travelling salesman on a salary of $250 per month, one-half of which he regularly remitted to the defendant, which, together with rentals received from properties acquired during the marriage, she deposited in the bank as a joint account. Of the various properties acquired, all were taken in the name of the defendant, except the property here in question, which stood on the records in the name of the testator. All living expenses and all expenses incident to the upkeep of these properties were paid from this joint account by checks drawn by the defendant, who assumed the general management of the properties because of the testator's frequent absences from home. Sometime after 1929 the defendant closed this joint account and opened an account in her own name which was, however, handled in the same way as had been the joint account.
In the year 1906, the testator executed a deed conveying the premises in question to the defendant. This deed was recorded three months after the death of the testator. The plaintiff, while admitting the execution of the deed, contends that it was never delivered. The defendant, on the other hand, contends and offered evidence to support her contention that the deed was delivered. The trial court found the issues in favor of the plaintiff upon what appears to be conflicting evidence. *Page 523 
The scope of the review on appeal in equity cases is         1 clearly settled in this jurisdiction.
"This court is authorized by the state Constitution to review the findings of the trial courts in equity cases, but the findings of the trial courts on conflicting evidence will not be set aside unless it manifestly appears that the court has misapplied proven facts or made findings clearly against the weight of the evidence." Olivero v. Eleganti, 61 Utah 475,214 P. 313, 315.
To the same effect are Klopenstine v. Hays, 20 Utah 45,57 P. 712; Singleton v. Kelly, 61 Utah 277, 212 P. 63, 66;Holman v. Christensen, 73 Utah 389, 274 P. 457; Zuniga v.Evans, 87 Utah 198, 48 P.2d 513, 101 A.L.R. 532; Wilcox v.Cloward, 88 Utah 503, 56 P.2d 1; Hoyt v. Upper Marion DitchCo., 94 Utah 134, 76 P.2d 234.
Let it be here observed that it is not contended that there is not a substantial conflict in the evidence. The defendant, however, assigns as error the ruling of the court in excluding the defendant's testimony of the delivery of the deed to her by the testator shortly after its execution, and upon the same principle that the court erred in not permitting her to identify the signature of the testator to a document which, it is claimed, would tend to support her claim of ownership. It is further contended by the defendant that the court should have excluded statements made by the testator to third persons to the effect that he owned the property. Had the court adopted the defendant's theory and admitted the evidence offered by the defendant and had excluded evience offered by the plaintiff over defendant's objection, that would not, however, dispose of the conflict, but it is insisted that except for the errors complained of the evidence would have so preponderated in favor of the defendant as to lead to a different conclusion.
The testimony upon which the plaintiff relies and which it is contended is inconsistent with the defendant's claim that the deed was delivered to her, may be briefly summarized, as follows: *Page 524 
The testator left the management of the various properties acquired by them before their separation, including 823 and 825 Twenty-Fifth Street, to the defendant. Shortly after their separation the testator consulted counsel about obtaining payment of the rents on these houses directly to him. In February, 1934, he notified the defendant that he would thereafter care for his property shortly after which he rented one house, and in May, 1935, moved into the other, occupying a part and renting a part. He exercised exclusive ownership of this property until his death in November, 1937. In 1935 he mortgaged the property without objection from the defendant, or the assertion of any claim of ownership, although she refused to join in the mortgage. The testator left a will devising his real property to the plaintiff personally. He neither claimed or owned any other real estate. The defendant had access to the desk in which he kept his papers at all times since the execution of the deed under which she claims, and after the death of testator his personal effects were removed to the home of defendant. In 1934, the testator left with one Forrest all the keys to the property and defendant demanded of him that he deliver the keys to her, which demand was refused on the ground that she was not the owner. She at that time asserted no claim of ownership. Immediately after the death of the testator the defendant filed a petition for the probate of a will dated in 1892, in which the defendant was the sole beneficiary. She alleged in a verified petition that the testator owned the property in question at the time of his death. The defendant had always attended to the incidents of acquiring, renting and preserving her own property and was therefore familiar with the matters entering into the transfer of titles. When told that some wall paper had been sent to the testator's place on 25th Street, the defendant said: "If it had gone up to my place you would have gotten that money." Pending the proceedings for probate of the 1892 will, a later will was discovered by George C. Stanley, dated in 1934, in which the plaintiff was made the sole beneficiary. *Page 525 
The defendant was advised of the discovery and the will was filed with the Clerk of the Court on November 27, 1937. On December 8, 1937, the defendant received notice of the hearing on the petition for probate of the later will. The deed was filed for record by the defendant on February 15, 1938. Shortly before that, according to the testimony of her daughter Emily, the defendant brought out a box and looking over the papers she found that deed. In 1913, the testator procured insurance in his own name on the property in question, which he renewed from time to time until shortly before his death. The defendant insured her properties with the same agency. Due to the testator's frequent absences the policies and statements for premiums were usually mailed to the defendant, who promptly paid the premiums upon the several properties standing in her name. The testator invariably paid the premium on the property here in question, except the last premium on the policy issued shortly before the testator's death, and for which a claim has been filed against the estate.
With respect to the delivery of the deed, the trial court excluded evidence offered by the defendant as to the formal act of delivery as being incompetent under the provisions of Section 104-49-2, R.S.U. 1933. However, she was permitted to testify that she first saw the deed on May 19, 1906, in the testator's hands and next saw it in her own hands after which she immediately placed it in a tin box; that when she first saw the deed the testator was removing it from his pocket, remarking that he had a present for her, and handed it to her, and that she paid him a dollar, requesting however, that the deed be not recorded until after his death, and that thereafter it remained in her possession.
This testimony would undoubtedly justify an inference that the deed was delivered and should be considered prima facie sufficient for that purpose. The inference is not            2, 3 conclusive, nor would the presumption arising from the possession of the deed by the defendant be conclusive. *Page 526 
Was the behavior of the testator and of the defendant subsequent to their separation inconsistent with the claim that the deed was delivered with intent to presently pass title? It is apparent that the testator thereafter exercised all of the indicia of ownership by entering into the exclusive possession of the premises, taking insurance in his own       4-6 name, redeeming the property from a tax sale, mortgaging the property with the knowledge of the defendant, disposing of the property by will, collecting rents, paying taxes and assuming all expenses of upkeep, all without any protest or objection or claim by or on behalf of the defendant. In the course of these various transactions he had repeatedly stated and represented that he was the owner of the property, such statements, however, being admissible only upon the question of intent to presently pass title, if in fact there had been a manual delivery.
"Since delivery is essentially a matter of intent, which intent is to be arrived at from all the facts and surrounding circumstances, we believe the better rule is to include in those facts and circumstances declarations of the grantor both before and after the date of the deed, at least where it appears that the declarations are made fairly and in the ordinary course of life." Mower v. Mower, 64 Utah 260, 228 P. 911, 914.
Then also these declarations were reinforced by the sworn declaration of the defendant in her petition for probate of a will to the effect that the testator was the owner of this property at the time of his death.
In this respect a very natural question presents itself. If, as the defendant claims, she had in her possession the deed at the time of testator's death, why not then record the deed instead of offering the will for probate, and thus avoid subjecting the property to the claims of creditors, not to mention the difference in the expense of the two respective procedures? Then a later will is found which is filed for probate in which the plaintiff is named as beneficiary and of which proceedings the defendant had notice. Some three months elapsed before the deed was placed of record. Had *Page 527 
the defendant been mentally infirm, or inexperienced in matters of business, or indifferent to her own interests, or had she forgotten about the deed, such might afford some explanation of these inconsistencies. The record, however, discloses no satisfactory explanation of the defendant's extraordinary behavior, and the facts tend quite convincingly to support the plaintiff's theory that the deed was discovered among the testator's papers after the later will had been filed for probate.
As we view the evidence in this case the findings of the trial court are amply supported by the evidence, and this would be true even though the defendant had been permitted to testify as to the manual delivery of the deed, and quite as             7 effectually disposes of all presumptions in the defendant's favor which would cast the burden of proving non-delivery upon the plaintiff.
There being no reversible error, the judgment is affirmed, with costs to the respondent.
MOFFAT, C.J., and LARSON and McDONOUGH, JJ., concur.